OPINION — AG — THOSE OFFICERS AND EMPLOYEES OF THE UNITED STATES POSTAL SERVICE, OTHER THAN THOSE PERSONS OCCUPYING THE POSITIONS OF MEMBER OF THE BOARD OF GOVERNORS AND ADVISORY COUNCIL APPOINTED BY THE PRESIDENT, DO NOT EXERCISE ANY PORTION OF THE SOVEREIGN POWER OF THE UNITED STATES, AND ACCORDINGLY, DO NOT HOLD ANY OFFICE OF TRUST OR PROFIT UNDER THE LAWS OF THE UNITED STATES. THEREFORE, ONLY THOSE PERSONS APPOINTED BY THE PRESIDENT TO POSITIONS ON THE BOARD OF GOVERNORS AND ADVISORY COUNCIL OF THE UNITED STATES POSTAL SERVICE ARE PROHIBITED BY ARTICLE II, SECTION 12 OKLAHOMA CONSTITUTION FROM BEING A MEMBER OF A SCHOOL BOARD IN OKLAHOMA. THIS OPINION DOES NOT CONSIDER WHETHER AN OFFICER OR EMPLOYEE OF THE UNITED STATES POSTAL SERVICE IS PROHIBITED BY FEDERAL LAW OR REGULATION (I.E., THE HATCH POLITICAL AUTHORITY ACT) FROM BEING A MEMBER OF A LOCAL SCHOOL BOARD. CITE: 39 U.S.C.A. 201,39 U.S.C.A. 208 (DUAL OFFICE) (HAROLD B. MCMILLIAN JR) === NOTE: SEE OPINION NO. 76-168 === (FEDERAL EMPLOYEE, MAIL CARRIER, POSTMAN, DUAL OFFICE HOLDING)